                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CECILIA N. KING,

      Plaintiff,

v.                                             CASE NO. 8:17-cv-2982-T-02TGW

JENNIFER BENCIE, et al.,

      Defendants.
                                          /


                                     ORDER

      Before the Court is Defendant Jennifer Bencie’s Motion to Dismiss, or

alternatively, for Judgment on the Pleadings and Request for Judicial Notice (Dkt.

59), Defendant’s Doeberl and Drawdy’s Motion to Dismiss, or alternatively, for

Judgment on the Pleadings and Request for Judicial Notice (Dkt. 57), Defendant

Eddie Rodriguez’ Motion to Dismiss, or alternatively, for Judgment on the

Pleadings and Request for Judicial Notice (Dkt. 58), Plaintiff’s Opposition to

Defendants’ Motion to Take Judicial Notice (Dkt. 74), and Plaintiff’s Opposition

to Defendants’ Motions to Dismiss, her affidavit, and a flash drive containing

record materials. Dkts. 75, 77, 78. After careful consideration of the allegations

of the complaint (Dkt. 1), the submissions of the parties, and Plaintiff’s prior

lawsuit, the Court concludes the motions should be granted with prejudice.
                         PERTINENT ALLEGATIONS

      The pro se Plaintiff Cecelia King is a gerontologist and epidemiologist

specializing in quality and access to health care with a focus on vulnerable

populations. Dkt. 1 ¶ 5. Defendant Jennifer Bencie was the Administrator and

County Health Officer for the Florida Department of Health and served as the

incoming Chair of the Manatee Healthcare Alliance. Dkt. 1 ¶ 7. Defendant Eddie

Rodriguez was the Assistant Director of the Health Department of Manatee

County. Dkt. 1 ¶ 21. Defendants Lynne Drawdy and Susan Doeberl were also

employees of the Manatee County Health Department. Dkt. 1 ¶ 41.

      Plaintiff moved to Mexico in March 2013. Dkt. 1 ¶ 9. On March 13, 2013,

Bencie contacted Plaintiff to recruit her to develop a strategic plan for indigent

health care in Manatee County, Florida. Dkt. 1 ¶ 6. On that date, Bencie

described a Manatee County tax referendum with an “anticipated referendum date

of June 18, 2013.” Dkt. 1 ¶ 8. Plaintiff’s expected start date as a health care

consultant would be June 18, 2013, which was “not contingent on the outcome of

the referendum.” Dkt 1 ¶ 8.

      On May 7, 2013, Bencie offered Plaintiff $100,000 to develop the indigent

health care plan for Manatee County. Dkt. 1 ¶¶ 10, 31. Bencie stated, “I can make

it happen tomorrow under OPS.” Id. On May 12, Plaintiff accepted the offer and

                                         -2-
agreed to start June 21, 2013. Dkt. 1 ¶ 11. At the time Plaintiff was also

negotiating with Novartis and other places of employment; however, she gave up

these opportunities for the consulting job. Dkt. 1 ¶ 13. On May 13, Bencie began

emailing work to Plaintiff. Dkt. 1 ¶ 14.

      Upon Plaintiff’s arrival in Manatee County on June 21, 2013, she received a

memorandum drafted by Bencie to the Florida Department of Health Office of

Inspector General (“OIG”). Dkt. 1 ¶ 16. The memorandum requested approval of

a full time employee with a salary of $50,000. Id.; Dkt. 75 at 23. Bencie admitted

that she decided on June 10 to reduce the $100,000 offer. Dkt. 1 ¶ 17. On June

24, Plaintiff convinced Bencie, and Bencie agreed, to honor the $100,000 offer.

Dkt. 1 ¶ 21. Also on that day, Bencie told Plaintiff that she thought Plaintiff

would like the health insurance offered with the reduced pay arrangement. Dkt. 1

¶ 20. Plaintiff continued to work for six weeks on the assurances that she would

receive the original contractual offer for consulting. Dkt. 1 ¶ 22.

      At the end of the six weeks, Plaintiff was offered a “Contractual Services

Purchase Order Agreement.” Dkt. 1-1 at 13-16, 19. Plaintiff refers to this July

2013 Contractual Services agreement as one for a “substitute position” different

from the initial consulting offer. Dkt. 1-1 at 19 ¶ 30. She refused to consider this

substitute agreement because not only was it an attempt “to substitute the

                                           -3-
[previously] accepted $100,000 consulting offer [original OPS offer from Bencie

in May 2013] with a DOH Manatee County job,” but it would also require her to

falsify dates and to accept terms different from the original offer with no guarantee

of payment. Dkt. 1-1 at 19 ¶ 21, 25, 30. An OIG investigation ensued after

Plaintiff filed an administrative complaint in October 2013.1

      In February 2014 Bencie testified before the OIG that she did not discuss

the attempted change in salary from the original agreement with Plaintiff,

ostensibly based on the time difference between Mexico and Florida. Dkt. 1 ¶ 18.2

Bencie never completed any paperwork to fund the position through OPS. Dkts. 1

¶ 45; 1-1 at 19 ¶ 29. Rodriguez testified in February 2014 before the OIG that he

knew there was no way Plaintiff could be paid for the work she did beginning June

21, 2013. Dkt. 1 ¶ 50.3

      Plaintiff maintains she never refused the first OPS offer in May 2013 from

Bencie. Dkts. 1 ¶¶ 39, 40; 1-1, at 18-19 ¶ 20 (“At no time did I ever decline the

original offer.”); 75 at 23 (same). She did reject all subsequent offers. Plaintiff

ascribes fault to Drawdy and Doeberl because they told the OIG investigator that


      1
          See King v. Bencie, No. 8:16-cv-2526-T-23MAP at docket 2 ¶ 21.
      2
          Plaintiff submitted a flash drive to substantiate this allegation. Dkt. 78.
      3
          Plaintiff again references the flash drive.

                                              -4-
Plaintiff had refused the initial OPS offer. Dkt. 1 ¶ 40. They later retracted their

previous statements when “pressed by the OIG investigator.” Id. The instant

complaint does not allege when, where and to whom the statements were made,

but alleges that these statements are part of Plaintiff’s present claim against

Drawdy and Doeberl.

      On August 9, 2013, Plaintiff’s attorney wrote a letter to various state and

county entities seeking to settle her claims arising out of these allegations. Dkt.

59-5. The breach of contract is alleged to have occurred on or before August 9,

2013. Dkt. 1 ¶¶ 36, 37.

      Plaintiff sues Bencie for breach of an oral contract, fraudulent inducement,

gross negligence, fraudulent concealment, civil conspiracy, and intentional

infliction of emotional distress. She includes Rodriguez in the counts for

fraudulent concealment and civil conspiracy. She sues Drawdy and Doeberl in a

separate count for tortious interference with “contractual relations in a business

relationship.” All four Defendants are sued for intentional infliction of emotional

distress. This action was filed on December 12, 2017, based on diversity of

citizenship. Dkt. 1.




                                          -5-
                      FACTS OUTSIDE THE COMPLAINT4

       In late July 2016, three years after the breach, Plaintiff, pro se, filed a

lawsuit against Bencie in the state circuit court for Manatee County, Florida. See

King v. Bencie, No. 8:16-cv-2526-T-23MAP at docket 2. The case was removed

to the Middle District on August 30, 2016. Id. at Dkt. 1. In that case, Plaintiff

sued Bencie for fraud based on these same facts. Id. at Dkt. 2. The district court

in that case granted summary judgment and found “no evidence shows or suggests

a ‘knowing’ falsehood or omission by Bencie.” King v. Bencie, 2017 WL

4355592, at *1 (M.D. Oct. 2, 2017).5 The district court added, “[E]ven if Bencie

promised and [Plaintiff] accepted a $100,000 contract, the failure to perform is

perforce a breach of contract, not a fraud.” King, 2017 WL 4355592, at *2.

       The district court was affirmed on appeal in King v. Bencie, 2018 WL

5304738 (11th Cir. Oct. 25, 2018). The Eleventh Circuit found that “King does not

point to any evidence in the record from which one could reasonably infer that

Bencie made the statement [that she could hire Plaintiff tomorrow as an OPS



       4
         “A district court may take judicial notice of certain facts without converting a
motion to dismiss into a motion for summary judgment.” Horne v. Potter, 292 F.App’x
800, 802 (11th Cir. 2010) (internal citation omitted).
       5
         On appeal, the Eleventh Circuit expressed specific agreement with this finding.
King v. Bencie, 2018 WL 5304738, at *2 (11th Cir. Oct. 25, 2018).

                                            -6-
employee at $100,000] ‘with no intention of performing or with a positive

intention not to perform.’” Id. at *2. “[T]he record is devoid of indicia of

fraudulent intent.” Id. at *3.

      Prior to the district court’s disposition of the case on summary judgment,

Plaintiff sought leave to amend her complaint to state three different claims for

relief – fraudulent inducement, fraudulent concealment, and gross negligence.

Dkt. 59-2; Dkt. 20 in King, No. 8:16-cv-2526-T-23MAP. Plaintiff’s motion was

denied. Dkt. 59-3; Dkt. 26 in King, No. 8:16-cv-2526-T-23MAP.

                                 DEFENDANT BENCIE

Res Judicata

      “ Under res judicata, also known as claim preclusion, a final judgment on

the merits bars the parties to a prior action from re-litigating a cause of action that

was or could have been raised in that action.” In re Piper Aircraft Corp., 244 F.3d

1289, 1296 (11th Cir. 2001). To invoke the doctrine: “(1) the prior decision must

have been rendered by a court of competent jurisdiction; (2) there must have been

a final judgment on the merits; (3) both cases must involve the same parties or

their privies; and (4) both cases must involve the same causes of action.” Id.

(citations omitted). Involving the same claim means that the latter case “arises out

of the same nucleus of operative fact, or is based upon the same factual predicate,

                                          -7-
as a former action.” Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1239 (11th Cir.

1999) (citation omitted). If the four elements are met, the next determination is

“whether the claim in the new suit was or could have been raised in the prior

action; if the answer is yes, res judicata applies.” In re Piper, 244 F.3d at 1296

(citation omitted). The burden lies on the party asserting res judicata. Id.

      If the contract between the parties was the foundation of the factual

predicate in the first case, then a later-filed action is barred by res judicata “as

long as the relevant claims had occurred prior to filing the first lawsuit.”

Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1270 n.3 (11th Cir. 2002)

(holding that latter claim for fraud and negligent misrepresentation was barred by

res judicata because both former and latter claims arose out of same factual

predicate and the relevant claims occurred prior to filing the first lawsuit)

(emphasis added).

      The first three elements of res judicata are easily satisfied in this case. The

district court’s ruling in October 2017 constituted an adjudication on the merits,

which was affirmed on appeal. This case, brought in December 2017, involves the

same parties – Plaintiff and Bencie. The only element in question is whether the

two cases involve the same causes of action.




                                           -8-
      Undoubtedly, the fraud claim in the 2016 action and the various claims

brought here against Bencie stem from the same factual predicate. See Dawley v.

NF Energy Corp. of Am., 492 F. App’x 77, 79-80 (11th Cir. 2012) (holding that

first action for claims based on breach of contract and second action based on

claims for fraud arose out of same factual predicate). Plaintiff’s complaint in the

2016 action and the complaint here are almost identical:

             Jennifer Bencie made false statements of material fact
             regarding the funding and the identity of the client to
             [Plaintiff]; Bencie knew that the . . .funding statement
             were false; she knew that Plaintiff relied on her
             misrepresentations; and [Plaintiff] did, in fact, rely upon
             such false statements and assurances; and, as a direct
             result of Bencie’s intentional misrepresentations was
             injured by giving up her home in . . . Mexico, moving
             and leasing property in Florida, giving up other more
             lucrative opportunities, spending hours on work for
             which she was never compensated, and [harming] her
             professional reputation, consulting career.

Dkt. 1 ¶ 63; Dkt. 59-1 ¶ 46. Plaintiff, much like the plaintiff in Dawley, is

attempting to sue again using different labels. The instant claim for breach of

contract already existed when the complaint in the 2016 action was filed. The

district court noted so in its order that was appealed and affirmed. King, 2017 WL

at *2 (“[E]ven if Bencie promised and [Plaintiff] accepted a $100,000 contract, the

failure to perform is perforce a breach of contract, not a fraud.”).



                                          -9-
      Plaintiff even attempted to raise additional claims for fraud and gross

negligence in the first action, which the district court denied. Dkts. 59-2, 59-3.6

These claims against Bencie could have been raised in 2016. See Dawley, 492

F.App’x at 80 (citing Trustmark, 299 F.3d at 1270 n.3). Having determined that

all four elements of res judicata are satisfied, and that all claims occurred before

the first lawsuit was filed, the Court finds the claims for fraud, gross negligence,

and breach of contract against Bencie are barred.

Statute of Limitations

      This Court sits in diversity jurisdiction and must apply the substantive law

of the forum state of Florida under Erie.7 See Meridian Constr. & Dev., LLC v.

Admiral Ins. Co., 105 F.Supp.3d 1331, 1338 (M.D. Fla. 2013). State statutes of

limitation are considered substantive. See Dade Cty. v. Rohr Indus., Inc., 826

F.2d 983, 987 (11th Cir 1987) (“To determine the applicable statute of limitations

for a diversity case in federal court, we must look to state law.”). Where the

statute of limitation defense appears on the face of the complaint, a motion to




      6
        The district court denied the motion based on Plaintiff’s waiting six months
beyond the passage of nearly all the deadlines in the case management and scheduling
order. Dkt. 59-3.
      7
          Erie R. Co. v. Tompkins, 304 U.S. 64 (1938).

                                          -10-
dismiss may be granted. See Carrillo v. Bank of N.Y., No. 09-61642-Civ, 2009

WL 5708925, at *2 (S.D. Fla. Dec. 22, 2009) (citation omitted).

      Under Florida law, a claim for breach of an oral contract, fraud, and

negligence must be brought within four years. Fla. Stat. § 95.11(3)(a)

(negligence), (3)(j) (fraud), (3)(k) (oral contract). A claim for civil conspiracy

carries a four-year statute of limitations. § 95.11(3)(o)(3)(o) (certain other

intentional torts); Armbrister v. Roland Int’l Corp., 667 F.Supp. 802, 809 (M.D.

Fla. 1987). The intentional tort of infliction of emotional distress must also be

brought in four years. § 95.11(3)(o); W.D. v. Archdiocese of Miami, Inc., 197 So.

3d 584 (Fla. 4th DCA 2016).

      A limitations period begins to run from the time the cause of action accrues.

Fla. Stat. § 95.031. At the very latest, August 9, 2013, is the date on which the

alleged breach of contract occurred. This is evidenced by Plaintiff’s attorney’s

demand letter dated August 9 stating that Plaintiff had “a strong claim for breach

of contract.” Dkt. 59-5. The same date, August 9, also applies to all other causes

of action alleged. For civil conspiracy and fraudulent inducement, the misleading

statements had been made by August 9. Gross negligence based on Bencie’s

failure to obtain the promised funding of $100,000 was known prior to August 9.




                                         -11-
As to intentional infliction, the acts constituting the breach, the concealment, and

any inducement occurred by August 9.

       As to fraudulent concealment, Plaintiff argues that she did not learn that

Bencie was concealing information about funding until June 2017, which

contradicts her earlier position that on June 20, 2013, she knew of the change in

funding. Dkt. 1¶¶ 11, 70. See Carter v. Lowe’s Home Ctrs., Inc., 954 So. 2d 734,

735 (Fla. 1st DCA 2007) (“The delayed discovery doctrine was reserved to those

cases where the plaintiff cannot readily discover the injury done to him.”). Indeed,

Plaintiff knew of the testimony taken in the OIG proceeding before she ever filed

the first action in 2016. See Dkt. 2-13 in 8:16-cv-2526-T-23MAP.

       Accordingly, this case, having been filed more than four years from August

9, 2013, is barred by the statute of limitations.8

           DEFENDANTS RODRIGUEZ, DRAWDY, AND DOEBERL

Statute of Limitations

       The three claims against Rodriguez are barred by the statute of limitations.

As discussed earlier, a four-year limitations period controls for fraudulent

concealment, civil conspiracy, and intentional infliction of emotional distress. The


       8
          There is no need to address whether the claims against Bencie fail to state
causes of action, because they are barred by res judicata, the statute of limitations, or
both.

                                             -12-
claims against Rodriguez allege that he misled Plaintiff, and conspired with

Bencie to mislead Plaintiff, to sign an alternative contract on July 27, 2013.

By August 9, 2013, the last element of all of these causes of action had occurred.

      Also barred by the statute of limitations are the two claims brought against

Drawdy and Doeberl – tortious interference with contractual relations in a

business relationship and intentional infliction of emotional distress. A four-year

statute of limitations applies to both torts. Fla. Stat. 95.11 § 95.11(3)(o); W.D.

(intentional infliction of emotional distress); Morsani v. Major League Baseball,

739 So. 2d 610, 612 (Fla. 2d DCA 1999) (tortious interference with contractual

rights and advantageous business relationships).

      Plaintiff alleges that Drawdy and Doeberl interfered in the contractual

agreement between Plaintiff and Bencie when they stated in the OIG proceeding

that Plaintiff had rejected the agreement. Dkt. 1 ¶¶ 83, 86. She blames them for

Bencie’s refusal to honor the original offer for $100,000. The last element of a

claim for tortious interference is the damages suffered by a plaintiff as result of the

breach of the contractual or business relationship. Tamiami Trail Tours, Inc. v.

Cotton, 463 So. 2d 1126, 1127 (Fla. 1985); Howard v. Murray, 184 So. 3d 1155

(Fla. 3d DCA 2015). Viewing the allegations of the complaint in the light most

favorable to Plaintiff, she suffered damages no later than August 9, 2013, the day

                                         -13-
her attorney sent the demand letter. See Yusuf Mohamad Excavation, Inc. v.

Ringhaver Equip. Co., 793 So. 2d 1127 (Fla. 5th DCA 2001) (holding that delayed

discovery doctrine does not apply to tortious interference with business

relationship). The same date applies to the intentional infliction of emotional

distress.

       The Court finds that any further amendment would be futile. Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). Because the statute of limitations

has run on all claims, as apparent from the face of the complaint, these claims

would not survive a motion to dismiss.

Failure to State Claims

       Apart from the statute of limitations, Plaintiff’s complaint fails to state

claims for relief. Applying the Twombly-Iqbal9 plausibility standard to the

complaint, the Court finds that drawing all inferences in favor of Plaintiff, the

complaint is insufficient.

       Plaintiff’s conclusions that Rodriguez conspired with Bencie to mislead

Plaintiff to sign an alternative contract on July 27, 2013, do not state a claim for

civil conspiracy. Eagletech Commc’ns, Inc. v. Bryn Mawr Inv. Group, Inc., 79 So.



       9
         Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Alt. Corp. v. Twombly, 550 U.S.
544 (2007).

                                          -14-
3d 855, 863 (Fla. 4th DCA 2012) (listing elements of conspiracy and requiring

complaint to set forth “clear, positive, and specific allegation of civil conspiracy”).

Failure to allege the scheme – the act Rodriguez and Bencie agreed to take –

makes the complaint deficient.

      To state a claim for tortious interference, the alleged business relationship

must afford the plaintiff an existing or prospective legal or contractual right.

Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1995)

(citation omitted); Chicago Title Ins. Co. v. Alday-Donalson Title Co. of Fla., 832

So. 2d 810 (Fla. 2d DCA 2002) (holding that competitor did not tortiously

interfere with contractual relationships because competitor did not cause or induce

the breach). According to Plaintiff’s own allegations, Bencie intended to breach

the contract without any assistance from Drawdy or Doeberl. Moreover, there was

no existing business or contractual relationship between Bencie and Plaintiff at the

time. Realauction.com, LLC v. Grant Street Group, Inc., 82 So. 3d 1056, 1060

(Fla. 4th DCA 2011). Accordingly, there was no agreement which in all

probability would have been completed but for the alleged interference of Drawdy

and Doeberl.10

      10
         That Plaintiff failed to allege when, where, and to whom Drawdy and
Doeberl made statements that Plaintiff rejected the original contract, is just one
more flaw in the claim for tortious interference.
                                         -15-
      Plaintiff alleges that Drawdy, Doeberl and Rodriguez acted in concert to

intentionally inflict emotional distress. The alleged outrageous conduct is the

interference with Plaintiff’s “consulting practice, reputation, peace of mind, and

financial security either by breaching the contract, concealing the status of the

funding, causing the contract and business relationship to be breached, or by

leading [her] to believe the original agreement would be honored.” Dkt. 1 ¶ 89.

This conduct, however, is not outrageous enough, as a matter of law, to inflict

emotional distress under Florida law. See Vance v. So. Bell Tel. & Telegraph Co.,

983 F.2d 1573, 1575 n.7 (11th Cir. 1993); Mundy v. So. Bell Tel. & Telegraph Co.,

676 F.2d 503, 505 (11th Cir. 1982); Patterson v. Downtown Med. & Diagnostic

Ctr., 866 F.Supp. 1379, 1383 (M.D. Fla. 1994) (holding that plaintiff’s termination

after assurances to the contrary did not state cause of action because conduct was

not sufficiently outrageous). The complaint must be dismissed. Any amendment

would be futile.

      It is therefore ORDERED AND ADJUDGED as follows:

      1)     Defendant’s Doeberl and Drawdy’s Motion to Dismiss (Dkt. 57) is

             granted.

      2)     Defendant Rodriguez’ Motion to Dismiss (Dkt. 58) is granted.

      3)     Defendant Bencie’s Motion to Dismiss (Dkt. 59) is granted.

                                         -16-
      4)    The Complaint (Dkt. 1) is dismissed with prejudice.

      5)    Defendants’ Motion to Compel Response to Subpoena Duces Tecum

(Dkt. 82) is denied as moot.

      6)    Plaintiff’s Motion for Protective Order (Dkt. 84) is denied as moot.

      7)    The Clerk is directed to enter judgment for Defendants and to close

the case.

      DONE AND ORDERED at Tampa, Florida, on February 14, 2019.



                                 s/William F. Jung
                               WILLIAM F. JUNG
                               UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                       -17-
